Title: To James Madison from William Jarvis, 26 August 1810 (Abstract)
From: Jarvis, William
To: Madison, James


26 August 1810, Lisbon. Acknowledges the receipt of JM’s two letters of 17 June. Is convinced of the great value of merino sheep for farming and for domestic manufacturing and has purchased two hundred sheep for his own use. Has also taken the opportunity to purchase more than a thousand sheep with the idea of serving his country by shipping them to the U.S. for sale there. His fears about the speculative risks for his private affairs were relieved by JM’s letter and by news from Alexandria and New York of the high prices paid for the sheep in his earlier shipment. Discusses the purchase and shipping of merinos by British agents from Spanish and Portuguese ports. Encloses a bill of lading for two merino ewes for JM. Laments the high price of ordinary wine; old wine is not to be had in Lisbon.
